DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This is the initial office action based on the 17/039,899 application filed September 30, 2020.  Claims 1-20 are pending and have been fully considered.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted September 30, 2020 and January 4, 2022 are noted.  The submissions are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS are being considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the stainless steel liner" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Specifically, since the “steel line”’ is initially introduced in Claim 8, it is unclear whether Claim 9 should instead depend from Claim 8 instead of Claim 1.  Further, Examiner suggests amending either the "stainless steel liner" of Claim 9 or the “steel liner” of Claim 8 to be the same, to avoid any other antecedent basis issues.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin (U.S. Patent No. 4,305,348).
Regarding Claim 10, Martin discloses a seal structure for sealing between an engine block (10) and a cylinder liner (34) in an internal combustion engine (see Abstract).  Martin discloses providing an insert ((40), (42)) adapted to be retained in block (10), wherein insert ((40), (42)) is symmetrical and in the form of a ring (see column 3, lines 9-11), and providing at least one sealing ring ((110), (112), (114)), each of which are configured based on a fluid or fluids in the engine block for which to seal (see column 1, lines 31-38, and column 5, lines 4-32), wherein the insert ((40), (42)) has an inner surface (138) and an outer surface (136) opposite the inner surface (see Figure 4), the inner surface having at least one sealing groove ((104), (106), (108)) adapted to respectively receive and retain the at least one sealing ring ((110), (112), (114)), and wherein each said at least one sealing ring is respectively provided in the at least one sealing groove such that a portion of the at least one sealing ring extends from the at least one sealing groove past the inner surface of the insert (see Figure 4).
Regarding Claim 11, Martin discloses providing the insert ((40), (42)) such that it is seated in a pocket in the engine block (98) (see Figure 3).
Regarding Claim 12, Martin discloses providing the insert and providing the at least one sealing ring are prior to providing the insert and the at least one sealing ring in the engine block (see column 3, line 52 - column 4, line 35).
Regarding Claim 14, Martin discloses that the sealing ring ((110), (112), (114)) is made of a non-metallic material (see column 1, lines 31-38, and column 5, lines 4-32).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Graham et al. (U.S. Patent Publ’n No. 2016/0047331, herein “Graham”) and further in view of Feather et al. (U.S. Patent No. 3,853,099, herein “Feather”).
Regarding Claim 1, Martin discloses the invention substantially as claimed, including an assembly for a cylinder (12) of an engine block (10) of an internal combustion engine, wherein the assembly includes a symmetrical, ring-shaped insert ((40), (42)) adapted to be retained in the cast-iron engine block having the cylinder, and a plurality of sealing o-rings ((110), (112), (114)) with the same dimensions but with different material compositions based on fluids within the cast-iron engine block for which to seal (see column 1, lines 31-38, and column 5, lines 4-32), wherein the insert ((40), (42)) has an inner surface (138) and an outer surface (136), the outer surface being smooth and forming a maximum outer diameter of the stainless steel insert (see Figure 4).  Further, Martin discloses that the inner surface having a plurality of sealing grooves ((104), (106), (108)) adapted to receive and retain respective ones of the o-rings ((110), (112), (114)), wherein each said o-ring is provided in the respective sealing groove such that a portion of the o-ring extends from the sealing groove past the inner surface of the stainless steel insert (see Figure 4).  Martin does not describe that the insert is fabricated of stainless steel, nor that each of a first end of the stainless steel insert and a second end of the insert opposite the first end is chamfered from the outer surface and the inner surface.
However, Graham discloses an engine block (10) constructed of cast iron including one or more cylindrically bored holes for receiving pistons of an internal combustion engine, such as a compression ignition engine or a spark-ignited engine (see paragraph [0016]).  Graham discloses that an insert (30) is positioned within a recess (32) that surrounds one of the cylinder bores (16) of the engine block (10).  The insert (30) may be made from stainless steel, or any other useful material, and may have a substantially uniform thickness (see paragraph [0024]). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the insert of Martin by providing a stainless steel insert as described in Graham in order to facilitate providing a long life cycle and providing an insert with high resistance to corrosion when compared known non-metal inserts.
Further, Feather discloses an insert (28) for an engine block (10), wherein the insert (28) includes a ring-shaped body having an inner surface and an outer surface opposite the inner surface (see Figure), wherein a first end portion and a second end portion are chamfered (see Figure, sloped edges of insert (28)) from the outer surface and the inner surface.
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the insert of Martin by providing an insert with chamfered edges as described in Feather in order to facilitate a reduction of weight of the system by removing the corners of the insert.
Regarding Claim 2, Martin discloses that the maximum outer diameter of the insert (100) is no greater than an inner diameter of the cylinder defined by one or more pilot portions of the engine block (see Figure 3).
Regarding Claim 3, Martin discloses that the plurality of o-rings include a first o-ring as an upper o-ring (114), a second o-ring as a middle o-ring (112), and a third o-ring as a lower o-ring (110), and wherein the first o-ring is adapted to contact engine coolant (see Figure 2), the third o-ring is adapted to contact engine oil (see Figure 2), and the second o-ring is adapted to contact engine coolant and engine oil (see column 1, lines 31-38, and column 5, lines 4-32).  
Regarding Claim 5, Martin discloses that the plurality of o-rings is unevenly spaced from the first and second ends of the insert (see Figure 4).
Regarding Claim 6, Martin discloses that the plurality of o-rings is evenly spaced from each other and the first and second ends of the insert (see Figure 2).
Regarding Claim 7, Martin discloses that the first end of the insert (exterior surface (128) of insert (100)) is adapted to rest on a parent ledge in the cylinder of the engine block (see column 4, lines 4-18 and Figure 4).
Regarding Claim 8, Martin discloses that the o-rings ((110), (112), (114)) are adapted to create a seal between the insert and an outer surface of a body of a liner (94) provided in the cylinder (functional implication of the o-rings, see column 4, line 62 - column 5, line 9).
Regarding Claim 9, Martin discloses that the steel liner (100) and the o-rings ((110), (112), (114)) are adapted to be provided radially around and in contact with an outer surface of a thin portion of a cylindrical liner (94) (see Figure 3).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Graham and Feather as applied to Claim 3 above, and further in view of McGruddy et al. (U.S. Patent Publ’n No. 2016/0032681, herein “McGruddy”).
Regarding Claim 4, the combination of Martin, Graham, and Feather discloses the invention substantially as claimed, including wherein Martin teaches it is known to fabricate the various o-rings from ethylene propylene terpolymer rubber (EPDM) (see column 5, lines 10-32).  Martin is silent concerning fabricating o-rings/seals from fluorocarbon (FKM) and hydrogenated nitrile butadiene rubber (HNBR).
However, McGruddy discloses a sealing assembly wherein it is known in the art to provide the seal body of an elastomeric material selected from the group consisting of hydrogenated nitrile butadiene rubber (HNBR), nitrile butadiene rubber (NBR), perfluoro-elastomers (FFKM), tetrafluoro ethylene/propylene copolymer rubbers (FEPM), fluoro-elastomers (FKM), neoprene and natural rubber (see paragraph [0008]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to fabricate the various o-rings from the materials known in Martin and MdGruddy since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP § 2144.07.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Graham.
Regarding Claim 13, Martin discloses the invention substantially as claimed, but is silent concerning the insert being made of stainless steel.
However, Graham discloses an engine block (10) constructed of cast iron including one or more cylindrically bored holes for receiving pistons of an internal combustion engine, such as a compression ignition engine or a spark-ignited engine (see paragraph [0016]).  Graham discloses that an insert (30) is positioned within a recess (32) that surrounds one of the cylinder bores (16) of the engine block (10).  The insert (30) may be made from stainless steel, or any other useful material, and may have a substantially uniform thickness (see paragraph [0024]). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the insert of Martin by providing a stainless steel insert as described in Graham in order to facilitate providing a long life cycle and provide an insert with high resistance to corrosion when compared known non-metal inserts.
Claims 15, 16, and 18 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Feather in view of Martin.
Regarding Claims 15, 16, and 19, Feather discloses the invention substantially as claimed, including an insert (28) for an engine block (10), wherein the insert (28) includes a ring-shaped body having an inner surface and an outer surface opposite the inner surface (see Figure), wherein a maximum outer diameter of the ring-shaped body defined by the outer surface is greater than a height of the ring-shaped body in a longitudinal direction of the ring-shaped body (see Figure), and wherein the maximum outer diameter is constant in the longitudinal direction from a first end portion of the ring-shaped body to a second end portion of the ring-shaped body opposite the first end portion (see Figure).  Feather does not describe that the inner surface includes a plurality of sealing grooves adapted to receive and retain respective sealing rings. 
However, Martin discloses an insert ((40), (42)) adapted to be retained in block (10), wherein insert ((40), (42)) is symmetrical and in the form of a ring (see column 3, lines 9-11), and wherein insert ((40), (42)) has an inner surface (138) and an outer surface (136) opposite the inner surface (see Figure 4), the inner surface having at least one sealing groove ((104), (106), (108)) adapted to respectively receive and retain the at least one sealing ring ((110), (112), (114)).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the insert of Feather by providing corresponding grooves and o-rings on an inner surface thereof as described in Martin in order to improve the sealing characteristics of the insert during engine operation.
Regarding Claim 18, Feather discloses that the first end portion and/or the second end portion are chamfered (see Figure, sloped edges of insert (28)).
Regarding Claim 20, Feather discloses the invention substantially as claimed, but does not describe that the insert is adapted to rest on a parent ledge of a bored out cylinder of the engine block.
However, Martin discloses that the insert ((40), (42)) is adapted to rest on a parent ledge ((134), (136)) of a bored out cylinder of the engine block (94).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the insert of Feather by providing the insert disposed within a parent ledge of the block as described in Martin in order to improve the sealing characteristics of the insert during engine operation.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feather in view of Martin and further in view of Graham.
Regarding Claim 17, the combination of Feather and Martin discloses the invention substantially as claimed, but the combination is silent concerning the insert being made of stainless steel.
However, Graham discloses an engine block (10) constructed of cast iron including one or more cylindrically bored holes for receiving pistons of an internal combustion engine, such as a compression ignition engine or a spark-ignited engine (see paragraph [0016]).  Graham discloses that an insert (30) is positioned within a recess (32) that surrounds one of the cylinder bores (16) of the engine block (10).  The insert (30) may be made from stainless steel, or any other useful material, and may have a substantially uniform thickness (see paragraph [0024]). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the insert of Feather/Martin by providing a stainless steel insert as described in Graham in order to facilitate providing a long life cycle and provide an insert with high resistance to corrosion when compared known non-metal inserts.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Specifically, various references are cited that provide detail of relevant sealing assemblies for use in internal combustion engines.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658. The examiner can normally be reached M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GRANT MOUBRY/Primary Examiner, Art Unit 3747